Concurring Opinion by
Mr. Justice Williams,
January 10, 1893:
I concur in the decree made in this case, and in the opinion which so ably vindicates it, but I would go further. I would lay down the broad proposition that the several layers or strata composing the earth’s crust, are by virtue of their' order and arrangement subject to reciprocal servitudes; and as these are imposed by the laws of nature, and are indispensable to the preservation and enjoyment of the several layers or strata to and from which they are due, the courts should *300recognize and enforce them. When the servitude is the result of natural forces affecting the conformation of the surface the courts have taken notice of it and enforced it for and against adjoining owners. Thus, the owner of land crossed by a stream has a right, as against the owner above him, to insist on the delivery of the stream to him within its natural channel ; and he is in turn bound to receive it from such upper owner. He is under a like duty to deliver it to the owner below him, and has a like right to insist that such owner shall receive it from him. The true foundation on which the relative rights and duties of these several owners must rest is not found in the order of their' respective purchases, nor in the terms of the conveyances under which they take title. It is not found in any statute regulating the flow of streams or the duties of riparian owners. It is found in the character of the surface over which the stream flows, and the operation of the laws of gravity upon the water of the stream.
A purchaser of land is bound to take notice of its situation and is conclusively presumed to have bought with full knowledge of, and in subordination to,, the servitude which that situation imposes. But the relation of successive farms along the course of a stream is no more clearly due to the forces of nature than are the order and position of the rocks and minerals which compose the earth’s crust. One who buys a single stratum is bound to know where it is, and how it is situated with reference to the strata above and below it; and he must he conclusively presumed to have taken title subject to the servitudes imposed by nature upon it as the necessary consequence of its position among the rocks that underlie the surface. He knows that his stratum lies upon and is supported by the rocks below it, and that other rocks lie upon and are supported by his stratum. He knows that his estate can only be reached by passing through the strata that overlie it; and that the estates below him can only be reached by passing through his. This necessity is not the result of any act of his, or of his vendor, but of the relation the several strata bear to each other as arranged in their order by the forces of nature. They owe to each other the reciprocal obligations of access and support. The lower can only be reached through the upper. The upper can only by supported by the lower.
*301The courts have long recognized the servitude for support, and in a multitude of cases on both sides of the Atlantic have compelled its observance, and punished its neglect. They have enforced the right to support as one existing independently of, and requiring no aid from, statutes or contracts, arid as resting on the order of creative work and the laws of nature. This right may be waived by the owner of the surface : Penn Gas Co. v. Versailles Fuel Gas Co., 131 Pa. 522; but if not waived the owner of the lower stratum cannot escape its obligation. But the necessity for access results from the work of nature just as truly as the necessity for support. Both must be had in nature’s way or not had at all. Take away the servitude for support and the surface may be made unsafe for either residence or cultivation, and so become valueless. Take away the servitude for access which the natural arrangement of the stratified rocks imposes upon the surface, and the mineral deposits in them are inaccessible and therefore useless. Recognize these reciprocal servitudes and the value of the surface is preserved while the mineral deposits are made accessible and made to minister to the comfort and advancement of the race. They rest on the same foundation. To change the figure, they may be said to be the obverse and the reverse of the same coin. They are due from, and due to, every layer of the earth’s crust in succession, from the surface to the centre, because of the relation these layers hold to each other in the order of their creation. We do not hesitate to enforce the servitude for support, whether subjacent or adjacent, or to regulate the extent and manner in which it shall be rendered and enjoyed. With equal propriety, and with equal ease, we may enforce the servitude for access, and regulate the extent and manner in which it shall be rendered and enjoyed. The power of the chancellor would extend to all incidental subjects, and enable him to impose terms as to the manner in which an owner of the lower estate should exercise his right of access, the precautions he should employ, and the compensation he should make for actual injury done.
It is interesting to note how generally business men engaged in developing the mineral resources of the state have recognized this right of access and interposed no obstacle in the way of its exercise. I have before me, ás I write, the estimate *302of well informed producers and dealers, thoroughly familiar with the several oi: fields in the state, and identified with the business from the early developments on Oil Creek thirty years ago to the present time. This estimate fixes the total number of oil wells drilled in Pennsylvania at about sixty thousand, exclusive of wells drilled in localities known to produce only gas. Three fourths of the whole number are within the limits of the carboniferous measures; and one half have penetrated workable veins of coal. During these thirty years of active operations the question of the right of access to the sand rocks in which the oil is found has never before reached this court. This cannot be accounted for except upon the theory of the general concession of the right by all parties concerned in the ownership of the coal and in the operations of mining. The magnitude of the business, and the importance of this question, will be evident when it is remembered that these wells have had an average cost of about four thousand dollars each before oil could be secured from them, and a total cost of two hundred and forty millions of dollars. The actual production of oil has ranged from four thousand barrels per day thirty years ago, to one hundred and ten thousand barrels per day. It is now standing at not far from sixty thousand barrels. The price has fluctuated between fifty cents per barrel and three dollars. A conservative estimate of the total production places it about five hundred and sixty millions of barrels with an average value of not less than one dollar per barrel in its crude state. For twenty years the northern oil field was within and immediately adjoining the judicial district in which I presided, and I never heard of an accident in a coal mine that was charged upon, or that could be traced directly or indirectly to, the wells that penetrated the coal or to the escape of oil or gas from them into the coal, or the mined-out openings from which the coal had been taken. The manner in which wells are cased and tubed renders the possibility of such escape so remote as to reduce the risk of accident to proportions that are practically insignificant. But if the risk was much greater, it could be provided for by requiring additional precautions to be taken, and security to be given for the reimbursement of the owner of the intermediate estate for any loss he might sustain. As it now stands the decree of this court recognizes the exis*303tence of a right of access existing in the nature of things, wholly independent of all statutory enactments, and yet refuses to enforce that right or regulate its exercise. It says to the owner of the lower estate, “You have an undoubted right of access to the layer of the earth’s crust in which your wealth lies, but equity will not protect or aid you in its exercise. The owner of the intermediate stratum may sue you and recover damages from you for doing what it is your right to do, and a chancellor cannot hear your complaint or lift his hands to protect you, until the legislature has provided him with ears and hands for that purpose.”
I would hold that the jurisdiction is as clear as the right of access. That the parties are in a court competent to deal with the whole subject, and that the decree of the court below should be affirmed for that reason, and at the cost of the appellant.
Mr. Justice Greenand Mr. Justice McCollum:
We fully concur in this opinion.